11/26/2019
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                 Assigned on Briefs October 29, 2019, at Knoxville

                STATE OF TENNESSEE v. TOMMIE TAYLOR

                 Appeal from the Criminal Court for Shelby County
                     No. 16-03249       Lee V. Coffee, Judge
                     ___________________________________

                          No. W2018-02269-CCA-R3-CD
                      ___________________________________


The defendant, Tommie Taylor, was convicted by a Shelby County Criminal Court jury
for possession of a firearm by a convicted felon. On appeal, the defendant challenges the
sufficiency of the evidence supporting his conviction, arguing the State failed to prove
beyond a reasonable doubt the defendant was the person who shot the victim. After our
review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and D. KELLY THOMAS, J., joined.

Mark Mesler, Memphis, Tennessee, for the appellant, Tommie Taylor.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Melanie Cox,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

                                        FACTS

       This case stems from the shooting of the victim, Kevin Wade, on December 21,
2015. The defendant and the victim each rented a room in the same rooming house, and
at the time of the shooting, the defendant was the only other occupant of the rooming
house.

     On the evening of December 21, 2015, the victim, a tow truck driver at the time,
came home after work and saw the defendant standing in the defendant’s bedroom
doorway. The victim owed the defendant ten dollars for cocaine the defendant sold him
two days earlier. The two had a brief encounter in the common area between their
bedrooms, during which the defendant asked the victim “[d]o you have my money?” The
victim told the defendant he did not have any cash because he only received credit card
receipts from the tows that evening. As the victim walked to his bedroom door, the
defendant stated, “I been waiting on your a**.” The defendant then shot the victim in the
back as the victim turned to open his door. The victim looked at the defendant and said,
“[y]ou shot me about ten dollars?” The defendant stated, “I ain’t finished with yo[ur]
a**.” The victim entered his bedroom to escape being shot again. The defendant,
however, shot the victim’s bedroom door. Once the victim heard the defendant leave, he
called 9-1-1.

        The victim testified he “start[ed] to lose [his] awareness” during the 9-1-1 call, and
went to his bed to lie down. When the dispatcher asked the victim who shot him, the
victim stated, “[j]ust come on, and I’ll tell you when you get here.” When asked on
cross-examination why he did not tell the dispatcher the defendant shot him, the victim
testified it was because he was in shock. When police officers arrived on the scene, the
victim told them “Tony” shot him because the victim knew the defendant by that name.
The victim also told the officers the defendant shot him because he owed the defendant
ten dollars. However, he did not mention the money was for cocaine.

      Because the victim is partially blind, he had to leave the witness stand and
approach the defendant in order to make an in-court identification. He identified the
defendant and testified he was “very certain” the defendant is the person who shot him.

       On cross-examination, the victim admitted he used cocaine “[m]aybe once or
twice a day,” every other day, but stated he did not use cocaine the day of the shooting,
nor was he under the influence of anything else.

        Officer Alexander Moody of the Memphis Police Department (“MPD”) responded
to the 9-1-1 call. Officer Moody was accompanied by another officer when he arrived at
the rooming house and knocked on the front door. The officers opened the door, and the
officers saw the victim lying face down on the floor. Officer Moody observed a gunshot
wound to the victim’s lower back. The officers searched the house, but did not find any
weapons, suspects, or additional victims. Officer Moody testified the only information
he obtained from the victim was that the shooter’s name was “Tony.”

       MPD Officer Jeffrey Garey went to the rooming house later that evening to
investigate. He did not find any weapons or shell casings, but he photographed several
blood spots throughout the house. He testified the victim’s bedroom door appeared to
have been shot with a shotgun. When asked where it appeared the victim was standing
                                            -2-
when he was shot, Officer Garey testified that “[t]he only way I can say for sure . . .
would be at the [victim’s] bedroom door.” Officer Garey reached this conclusion based
on the fact that he found blood spots inside the victim’s bedroom but not in the common
area between the bedrooms.

       MPD Detective Kenneth Hale visited the victim at the hospital on December 26,
five days after the shooting. Based on the victim’s description of the shooter, Detective
Hale prepared a six-person photographic lineup, which included a photograph of the
defendant. According to Detective Hale, the victim identified the defendant as the
shooter from the lineup. On December 28, 2015, MPD Officer Jason Terry arrested the
defendant at the Regency Inn, where he found the defendant hiding under a bed in a hotel
room.

       The defendant was charged with attempted first degree murder, reckless
endangerment by discharging a firearm into a habitation, employing a firearm during the
commission of or attempt to commit a felony, and unlawful possession of a firearm by a
convicted felon. At the completion of trial, the jury convicted the defendant of reckless
endangerment by discharging a firearm into a habitation and unlawful possession of a
firearm by a convicted felon. The defendant was acquitted on the remaining charges.
After hearing the defendant’s motion for a new trial, the trial court concluded the facts
did not support a conviction for reckless endangerment by discharging a firearm into a
habitation. Accordingly, the trial court reversed that conviction. However, the trial court
upheld the defendant’s remaining conviction, stating that “[t]here is more than enough
evidence that a reasonable trier of fact could have found -- in fact should have found --
[the defendant] guilty of being a convicted felon in possession of a firearm.” This timely
appeal followed.

                                        ANALYSIS

       The defendant argues no rational trier of fact could have found the State proved
beyond a reasonable doubt the defendant possessed a firearm. Specifically, he argues the
only evidence the defendant was the person who shot the victim was the testimony of the
victim himself, and the victim’s testimony contains too many problems to sufficiently
establish the defendant possessed a weapon. We disagree.

       When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or
jury shall be set aside if the evidence is insufficient to support the findings by the trier of
                                             -3-
fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92
(Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). All
questions involving the credibility of witnesses, the weight and value to be given the
evidence, and all factual issues are resolved by the trier of fact. State v. Pappas, 754
S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). Our Supreme Court has stated the following rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus, the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere, and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523 (Tenn. 1963)). “A jury conviction removes the presumption of innocence with
which a defendant is initially cloaked and replaces it with one of guilt, so that on appeal a
convicted defendant has the burden of demonstrating that the evidence is insufficient.”
State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        The identity of the perpetrator is “an essential element of any crime.” State v. Rice,
184 S.W.3d 646, 662 (Tenn. 2006). The question of identity is a question of fact left to
the trier of fact to resolve. State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App.
1982).

       The jury found the defendant guilty of unlawful possession of a firearm by a
convicted felon. As charged in this case, unlawful possession of a firearm by a convicted
felon occurs when any person who has previously been convicted of a felony involving
the use of or attempted use of force, violence, or a deadly weapon subsequently
unlawfully possesses a firearm. Tenn. Code Ann. § 39-17-1307(b)(1)(A). The defendant
stipulated at trial that he has two prior felony convictions involving the use or attempted
use of violence. Accordingly, the only issue on appeal is whether a rational trier of fact
could have found the defendant possessed a firearm in this case.

       The defendant argues the evidence was insufficient because there were multiple
issues with the victim’s testimony. Specifically, the defendant notes the following: the
victim did not tell the dispatcher the name of the shooter during the 9-1-1 call; the victim
told the responding officers the shooter’s name was “Tony”; the defendant was not
                                            -4-
present when the officers arrived; there were no shell casings or weapons at the
residence; there were no blood spots in the common area outside the bedrooms; the
victim did not tell the responding officers about the cocaine, despite admitting he used
cocaine once or twice a day; and the victim is partially blind.

        Despite the defendant’s stance on these matters, the record revealed the victim
identified the defendant from a photographic line-up and made an in-court identification
of the defendant. Also, there was no dispute that the victim was shot, and the only other
person living at the rooming house at the time of the shooting was the defendant. Finally,
when the defendant was arrested, he was found, not living in his room at the rooming
house, but hiding under a bed in a local hotel. It is well-established that the identification
of a defendant as the person who committed the offense for which he is on trial is a
question of fact for the determination of the jury upon consideration of all competent
proof. State v. Crawford, 635 S.W.2d 704, 705 (Tenn. Crim. App. 1982). As this Court
held in State v. Williams, 623 S.W.2d 118, 120 (Tenn. Crim. App. 1981), the testimony of
a victim, by itself, is sufficient to support a conviction. In this case, the victim identified
the defendant as the individual who shot him. Such testimony is sufficient to support the
defendant’s convictions. Accordingly, we affirm the trial court.




                                               ____________________________________
                                               J. ROSS DYER, JUDGE




                                             -5-